Citation Nr: 0843340	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-16 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1967 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.  During the pendency 
of this appeal, the claims file was transferred to the St. 
Louis, Missouri RO.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


ORDER TO VACATE

In a January 2007 decision, the Board denied the claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a June 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.  A letter was sent to the 
veteran on August 27, 2008 in which he was given 90 days from 
the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  No response was received.  

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).  Here, the Court 
remanded the Board's January 29, 2007 decision in this 
matter, finding that with respect to the issue of entitlement 
to service connection for a left ankle disorder, that the 
decision as written precluded effective judicial review.  The 
Court also noted that with respect to the other issue in the 
January 2007 decision, the appeal was dismissed.  Therefore, 
the Board finds that its decision of January 29, 2007 failed 
to provide the veteran due process under the law only with 
respect to the issue of entitlement to service connection for 
a left ankle disorder.  Accordingly, in order to prevent 
prejudice to the veteran, the portion of the January 2007 
Board decision that denied service connection for a left 
ankle disorder must be vacated, and a new decision must be 
entered as if that portion of the decision had never been 
issued.


ORDER

The January 29, 2007 Board decision is vacated with respect 
to the issue of entitlement to service connection for a left 
ankle disorder.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  In this case, the RO did not 
provide the veteran with an examination that provided a nexus 
opinion.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  Here, a February 2002 VA medical record diagnosed 
recurrent left ankle strain.  Although the veteran's service 
treatment records were negative for any left ankle 
complaints, treatment, or diagnoses, the veteran provided 
credible lay statements regarding an ankle injury incurred 
during combat.  See 38 U.S.C.A. § 1154(b) (West 2002) 
(stating that for combat veterans, VA accepts satisfactory 
lay evidence of service incurrence if consistent with the 
circumstances and conditions of service).  Additionally, at 
the February 2002 VA joints examination, the veteran stated 
that he has had recurrent left ankle weakness since the 
alleged in-service injury.  Thus there is a currently 
diagnosed disability, an in-service injury, lay testimony 
regarding continuity of left ankle symptomatology which 
indicates a relationship to service, and no medical opinion 
regarding the etiology of the veteran's current left ankle 
disorder.  38 C.F.R. § 3.159(c)(4).  Accordingly, remand is 
required for a VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran an 
appropriate examination to determine the 
etiology of his left ankle disorder.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in light 
of the examination findings and the in-
service and post-service medical evidence 
of record, to specifically include the 
credible assertions of an inservice left 
ankle injury, whether any left ankle 
disorder was caused or aggravated by the 
veteran's military service.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided. The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

